Appeal by defendant from a judgment of the County Court, Westchester County, convicting him of violating section 1053-a of the Penal Law (criminal negligence in the operation of a vehicle resulting in death), and sentencing him to two and one half to five years in prison, plus a fine of $1,000, and from orders denying his motions to set aside the verdict and in arrest of judgment. Judgment affirmed. No opinion. No separate appeal lies from the sentence or from the orders denying motions to set aside the verdict and in arrest of judgment, which have been reviewed on the appeal from the judgment of conviction. Schmidt, Beldock and Murphy, JJ., concur; Adel, Acting P. J., and Wenzel, J., dissent and vote to reverse the judgment of conviction and to dismiss the indictment on the ground that the proof fails to establish, by evidence beyond a reasonable doubt, that the defendant operated his automobile in a reckless and culpably negligent manner thereby causing the collision.